 Case 1:17-cv-00768-JTN-SJB ECF No. 71 filed 09/23/20 PageID.471 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 DARRIN LAPINE,

        Plaintiff,
                                                                    Case No. 1:17-cv-768
 v.
                                                                    HON. JANET T. NEFF
 F. JOHNSON, et al.,

        Defendants.
 ____________________________/


                                   OPINION AND ORDER

       Plaintiff filed this prisoner civil rights action pursuant to 42 U.S.C. § 1983 involving

alleged violations of his First, Eighth, and Fourteenth Amendment rights against remaining

Defendants Johnson and VanOpynen. Defendants filed a motion for summary judgment and

Plaintiff filed a response. The matter was referred to the Magistrate Judge, who issued a thorough

Report and Recommendation (R&R), recommending the Court grant in part and deny in part

Defendants’ motion. Specifically, the Magistrate Judge recommends the Court (1) grant summary

judgment on Plaintiff’s retaliation claim against Defendant VanOpynen, Plaintiff’s conspiracy

claim against both Defendants, and Plaintiff’s due process and excessive force claims against

Defendant Johnson; and (2) deny summary judgment on Plaintiff’s retaliation claim against

Defendant Johnson, limited to Plaintiff’s allegations regarding the misconduct ticket and

Defendant Johnson’s act of jamming the identification scanner into Plaintiff’s hands.

       The matter is presently before the Court on Plaintiff’s and Defendants’ cross objections to

the Magistrate Judge’s Report and Recommendation. Additionally, Plaintiff has filed a response
    Case 1:17-cv-00768-JTN-SJB ECF No. 71 filed 09/23/20 PageID.472 Page 2 of 8




to Defendants’ objection. In accordance with 28 U.S.C. § 636(b)(1) and FED. R. CIV. P. 72(b)(3),

the Court has performed de novo consideration of those portions of the Report and

Recommendation to which objections have been made. The Court denies the objections and issues

this Opinion and Order.

                                     I.      Plaintiff’s Objections

        Plaintiff makes several statements in his objections, many of which are mere restatements

of fact as to the various claims and present no specific objections to the Magistrate Judge’s Report

and Recommendation (Pl. Obj., ECF No. 69). Plaintiff asserts seven substantive objections

warranting consideration.1

        First, in discussing Plaintiff’s retaliatory transfer claim, it appears Plaintiff objects to the

Magistrate Judge’s determination that he did not face an adverse action in being transferred to

another unit (id. at PageID.450-451). Plaintiff asserts that “[t]he potential of severe adverse action

from moving to the worst place at LCF [Lakeland Correctional Facility], satisfies the prong” and

that Defendant Johnson’s request to move Plaintiff creates a causal connection (id. at PageID.451-

452). Contrary to Plaintiff’s assertions, the Magistrate Judge properly determined, in citing

multiple authorities, that Plaintiff “has not alleged or shown that a transfer to either the pole barns

or unit C-3 was equivalent to a transfer to administrative segregation,” and Plaintiff otherwise

presented no evidence warranting an exception to the general rule that transfer does not amount to



1
  The first two numbered paragraphs of Plaintiff’s objections state that Plaintiff has not had “access
to the law library since 3/4/20 …” and “to the extent this Court imposes a filing deadline for
objections and claim[s] improperly filed objections, is to the extent Plaintiff needs counsel
appointed …” (Pl. Obj., ECF No. 69 at PageID.449). Plaintiff also states that he “filed his response
to the Defendant’s motion for summary judgment under protest because he had requested
additional discovery and presented [R]ule 56 affidavit’s [sic] …” (id.). Because Plaintiff has had
ample opportunity to submit evidence, submit objections, and respond to Defendants’ motion and
objections, and this issue was previously ruled upon by the Court (see R&R, ECF No. 66 at
PageID.424 n.2), any “objection” in this regard is denied as moot.
                                                   2
    Case 1:17-cv-00768-JTN-SJB ECF No. 71 filed 09/23/20 PageID.473 Page 3 of 8




an adverse action (R&R, ECF No. 66 at PageID.426). Plaintiff’s arguments to the contrary are not

persuasive in light of the established authority; Plaintiff has shown no error in the Magistrate

Judge’s conclusion that the undesirable conditions of unit C-3 did not constitute adverse action.

Therefore, the objection is denied.

        Second, Plaintiff objects to the Magistrate Judge’s determination that Defendant Johnson’s

threats are too vague to constitute adverse action (Pl. Obj., ECF No. 69 at PageID.453-454; R&R,

ECF No. 66 at PageID.430-431). Plaintiff argues that “[t]he statement made by [Defendant]

Johnson, twice on two different occasions, was just that, a threat to inflict physical injury, not some

metaphor or game, but real and proximate” (ECF No. 69 at PageID.454). However, Plaintiff’s

attempt to clarify the circumstances surrounding Defendant Johnson’s statement does not

sufficiently distinguish it from the law or facts cited by the Magistrate Judge, or those presented

in Hardy where “the defendant’s threat to make the plaintiff’s life ‘hell’ was too vague to amount

to adverse action” (R&R, ECF No. 66 at PageID.430-431; citing Hardy v. Adams, No. 16-2055,

2018 WL 3559190, at *3 (6th Cir. Apr. 13, 2018)). Therefore, the objection is denied.2

        Third, Plaintiff objects to the Magistrate Judge’s recommendation to grant Defendants’

motion with respect to Plaintiff’s due process claim (Pl. Obj., ECF No. 69 at PageID.454-455).

Plaintiff asserts that he had a protected liberty interest in remaining free from false claims and false

testimony made against him, and “[Defendant] Johnson gave false evidence in the misconduct

[ticket] and testimony at Plaintiff’s hearing,” which was an egregious abuse of power (id. at

PageID.455). Plaintiff merely states fragments of case law and facts in attempting to analogize

his claims to those found to shock the conscience and constitute an “egregious abuse of



2
 Plaintiff’s Objection (5), to the Magistrate Judge’s determination that the retaliation claim against
Defendant VanOpynen be dismissed, similarly fails based on this Court’s rejection of Plaintiff’s
adverse action argument.
                                                   3
 Case 1:17-cv-00768-JTN-SJB ECF No. 71 filed 09/23/20 PageID.474 Page 4 of 8




governmental power,” none of which demonstrates an error in the Magistrate Judge’s analysis or

conclusion that the circumstances in this case do not establish the rare exception for inmate

substantive due process claims (see R&R, ECF No. 66 at PageID.433-434). Therefore, the

objection is denied.

       Fourth, Plaintiff objects to the Magistrate Judge’s determination regarding Plaintiff’s

excessive force claim that Defendant Johnson’s conduct of “slamm[ing] the I.D. scanner into

Plaintiff’s wrist, that he knew was already damaged …” was not malicious or sadistic conduct and

is not the type of force prohibited by the Eighth Amendment (id.). Plaintiff asserts that Johnson’s

action “not only caused a new injury, but where Plaintiff had surgery scheduled in 2012 on his

wrist and [it] had not yet taken place, caused the hand bones that were jammed into the arm bones

to swell the wrist, [causing] severe shooting nerve pain …” (id. at PageID.456). However, the

Magistrate Judge properly pointed out, and Plaintiff fails to differentiate in his objection, the

effects of his preexisting wrist injury and the alleged new injury, which were inconsistent with

anything more than de minimus force (R&R, ECF No. 66 at PageID.436). Further, Plaintiff

presents mere conclusory statements that Defendant Johnson acted maliciously or sadistically in

using the identification sensor. Plaintiff has shown no factual or legal error in the Magistrate

Judge’s conclusions. Therefore, the objection is denied.

       Fifth, Plaintiff objects to the Magistrate Judge’s recommendation to dismiss Plaintiff’s

conspiracy claim against Defendants Johnson and VanOpynen (id. at PageID.456-457). Plaintiff

states that he is a “federally registered Native American, these Defendant[s] are both white, [and]

expressed dislike against Natives and legal work” (id. at PageID.457). Plaintiff relies on a

determination that transferring him was retaliatory to support his argument that a conspiracy also

existed (id.). However, the Magistrate Judge properly determined that because the transfers were



                                                4
 Case 1:17-cv-00768-JTN-SJB ECF No. 71 filed 09/23/20 PageID.475 Page 5 of 8




not adverse actions that violated Plaintiff’s rights, “Plaintiff ‘cannot succeed on a conspiracy claim

[based on the transfers] because there was no underlying constitutional violation that injured

[him]’” (R&R, ECF No. 66 at PageID.438; citing Wiley v. Oberlin Police Dep’t, 330 F. App’x

524, 530 (6th Cir. 2009)). Therefore, the objection is denied.

       Sixth, Plaintiff objects to the Magistrate Judge’s determination that Plaintiff’s claims for

injunctive and declaratory relief should be dismissed because he is no longer incarcerated at LCF

(Pl. Obj., ECF No. 69 at PageID.457). Plaintiff asserts that he “was placed back at LCF in the end

of 2018, where similar issues took place …” (id.). The docket reflects that Plaintiff is housed at

Macomb Correctional Facility and was housed there at the time the Report and Recommendation

was issued. Therefore, Plaintiff’s claims for injunctive and declaratory relief still appear to be

moot. The objection is denied.

       Seventh, Plaintiff states that “[t]he [M]agistrate [Judge] judged quality of evidence in all

claims” (id.). However, an objection to a magistrate judge’s report and recommendation must

“specifically identify the portion of the proposed findings, recommendations, or report to which

objections are made and the basis for such objections.” W.D. Mich. LCicR 72.3(b). District courts

need not provide de novo review of frivolous, conclusive or general objections. Mira v. Marshall,

806 F.2d 636, 637 (6th Cir. 1986). While the weighing of evidence in determining a motion for

summary judgment is improper, Plaintiff fails to identify a specific instance of weighing evidence,

aside from a mere one-sentence general challenge (Pl. Obj., ECF No. 69 at PageID.457).

Regardless, the Magistrate Judge did not improperly weigh the evidence but merely considered all

evidence presented. Therefore, the objection is denied.




                                                  5
 Case 1:17-cv-00768-JTN-SJB ECF No. 71 filed 09/23/20 PageID.476 Page 6 of 8




                                    II.     Defendants’ Objection

       Defendants argue that the Magistrate Judge erred in recommending that summary judgment

be denied as to Plaintiff’s First Amendment retaliation claim concerning an August 9, 2014

incident with an “identification scanner.” They contend there is insufficient record evidence to

corroborate Plaintiff’s claim that the August 9, 2014 incident was in retaliation for grievances filed

more than two months earlier (Obj., ECF No. 67 at PageID.443).

       More specifically, Defendants argue that in evaluating the causation element for Plaintiff’s

two retaliatory conduct claims, the misconduct ticket and the identification scanner action, the

Magistrate Judge failed to consider relevant differences between the two alleged incidents with

respect to “temporal proximity” and “intent or deliberateness” (id. at PageID.444-445). They

assert the identification scanner incident “occurred on August 9, 2014, a full 79 days after the wrist

brace grievance and 66 days after the first claimed adverse action, the “false” misconduct ticket,”

and there is no evidence of any intervening conduct that ties the scanner incident to the May

grievances (id.). Defendants further argue that Plaintiff cites to nothing, other than his self-serving

opinion, “showing this incident, assuming it even occurred, was deliberate or intentional as

opposed to simple negligence,” which is not actionable under § 1983 (id. at PageID.445).

Defendants point to the Magistrate Judge’s recommendation to grant summary judgment as to

Plaintiff’s Eighth Amendment claim based on the same August 9, 2014 incident’s de minimis force

and Plaintiff’s failure to show that Johnson jammed the scanner maliciously and sadistically for

the purpose of causing injury, rather than negligently (id.).

       First, with regard to Defendants’ latter argument, the Magistrate Judge noted that the

question of an “adverse action” was close, but “the alleged retaliatory action of jamming a scanner

into Plaintiff’s hands is not an inconsequential act that constitutes a de minimis injury” (ECF No.



                                                  6
 Case 1:17-cv-00768-JTN-SJB ECF No. 71 filed 09/23/20 PageID.477 Page 7 of 8




66 at PageID.429; emphasis added). Defendants fail to take into account the differing elements

and standards for an “adverse action” in a retaliation claim, and for “excessive force” in an Eighth

Amendment claim, which the Magistrate Judge properly considered. The Magistrate Judge noted

that with regard to the standard for an “adverse action,” “[w]hile having a scanner ‘jammed’ into

one’s hands might not, in the abstract, exceed the de minimis threshold, Plaintiff alleges that he

had a damaged right wrist, his wrist brace had been confiscated, and Defendant Johnson was aware

of these facts …” (id.).

       Second, with regard to “temporal proximity,” the Magistrate Judge pointed out that

“Plaintiff relies on more than temporal proximity to establish a causal connection” (ECF No. 66 at

PageID.431).     The Magistrate Judge appropriately considered the various circumstances

supporting a causal connection for Plaintiff’s retaliation claims. Such circumstances are recited as

well by Plaintiff in response to Defendants’ objection, in noting the alleged continuing pattern of

Johnson’s conduct and the proximity of events to establish a causal connection (see Resp., ECF

No. 70 at PageID.461-464).

       Contrary to Defendants’ arguments, given the overall allegations and circumstances in this

case related in the Report and Recommendation, the Magistrate Judge properly concluded that

there was sufficient evidence creating a question of fact for Plaintiff’s retaliation claim based on

the identification scanner incident to proceed (see R&R, ECF No. 66 at PageID.432). Defendants’

objection is denied.

       Accordingly, this Court adopts the Magistrate Judge’s Report and Recommendation as the

Opinion of this Court.

       Therefore:




                                                 7
 Case 1:17-cv-00768-JTN-SJB ECF No. 71 filed 09/23/20 PageID.478 Page 8 of 8




       IT IS HEREBY ORDERED that the Objections (ECF No. 67 and 69) are DENIED and

the Report and Recommendation of the Magistrate Judge (ECF No. 66) is APPROVED and

ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment (ECF No.

47) is granted in part and denied in part: (1) the Court grants summary judgment on Plaintiff’s

retaliation claim against Defendant VanOpynen, Plaintiff’s conspiracy claim against both

Defendants, and Plaintiff’s due process and excessive force claims against Defendant Johnson;

and (2) denies summary judgment on Plaintiff’s retaliation claim against Defendant Johnson,

limited to Plaintiff’s allegations regarding the misconduct ticket and Defendant Johnson’s act of

jamming the identification scanner into Plaintiff’s hands.



Dated: September 23, 2020                                      /s/ Janet T. Neff
                                                             JANET T. NEFF
                                                             United States District Judge




                                                8
